Title: Slave Trade Petitions, [11 February] 1790
From: Madison, James
To: 




[11 February 1790]

   
   FitzSimons presented an address of the fall 1789 meeting of the Quakers of Pennsylvania, New Jersey, Delaware, and the western parts of Maryland and Virginia. Laurance presented one from the New York Quakers. These petitions urged Congress to consider measures leading to the abolition of the slave trade. A debate arose over a motion to refer the petitions to a committee.


Mr. Madison. The gentleman from Pennsylvania (Mr. Fitzsimons) has put this question on its proper ground; if gentlemen do not mean to oppose the commitment tomorrow, they may as well acquiesce in it to-day; and, I apprehend, gentlemen need not be alarmed at any measure it is likely congress should take; because they will recollect, that the constitution secures to the individual states, the right of admitting, if they think proper, the importation of slaves into their own territory, for eighteen years yet unexpired; subject, however, to a tax, if congress are disposed to impose it, of not more than ten dollars on each person.
The petition, if I mistake not, speaks of artifices used by self-interested persons to carry on this trade; and the petition from New-York states a case, that may require the consideration of congress. If any thing is within the federal authority to restrain such violation of the rights of nations, and of mankind, as is supposed to be practised in some part of the United States, it will certainly tend to the interest and honor of the community to attempt a remedy, and is a proper subject for our discussion. It may be, that foreigners take the advantage of the liberty afforded them by the American trade, to employ our shipping in the slave trade between Africa and the West-Indies, when they are restrained from employing their own by restrictive laws of their nation. If this is the case, is there any person of humanity that would not wish to prevent them? Another consideration, why we should commit the petition is, that we may give no ground of alarm by a serious opposition, as if we were about to take measures that were unconstitutional.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (4 vols.; New York, 1789–90; Evans 22203–4, 22973–4)., III, 312–13.



   
   The New York petition spoke of vessels engaged in the African trade, fitting and clearing from that state’s ports and thus evading the laws of neighboring states that prohibited such traffic (DNA: RG 46, Senate Records, Petitions and Memorials: Various Subjects).






[11 February 1790]

   
   Stone, Burke, Jackson, and Smith (South Carolina) opposed a commitment of the petitions.


Mr. Madison Thought the question before the committee was no otherwise important than as gentlemen made it so by their serious opposition. Did they permit the commitment of the memorial, as a matter of course, no notice would be taken of it out of doors; it could never be blown up into a decision of the question respecting the discouragement of the African slave-trade, nor alarm the owners with an apprehension that the general government were about to abolish slavery in all the states; such things are not contemplated by any gentleman; but, to appearance, they decide the question more against themselves than would be the case if it was determined on its real merits, because gentlemen may be disposed to vote for the commitment of a petition, without any intention of supporting the prayer of it.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (4 vols.; New York, 1789–90; Evans 22203–4, 22973–4)., III, 318. After further debate the memorials were tabled.




